Case 1:19-cr-00052-AJN Document 68 Filed 01/04/21 Page1of1

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

MAHER & PITTELL, LLP Se mee 17472021

ATTORNEYS AT LAW
Reply To: Long Island Office
42-40 Bell Blvd, Suite 302 10 Bond St, Suite 389
Bayside, New York 11361 Great Neck, New York 11021

 

 

 

Tel (516) 829-2299
Jp@jpittell.com

 

May 5, 2021, at 11:00 am. SO ORDERED. The Defendant's

° The request for modification of bond conditions is GRANTED.
: The sentencing scheduled for January 18, 2021, is adjourned to

 

 

SO ORDERED. 1/4/2021 sentencing submission is due April 28, 2021. The
ae Government's sentencing submission is due May 3, 2021.
SO ORDERED.

 

 

 

Re: US v. Pena Montero and Lora Jimenez, 19 Cr 52

Dear Judge Nathan:
Iam counsel for Carlos Alberto Lora Jimenez, a defendant in the above referenced matter.

Previously, Mr. Lora Jimenez pleaded guilty, before Judge Batts, pursuant to a Plea
Agreement. Sentencing is scheduled for January 18, 2021. Although, in some instances, sentences
have proceeded by videoconference, in this matter, it is my preference that the sentencing occur in
person as Mr. Lora Jimenez has only appeared before Judge Batts. In light of ongoing uncertainty,
regarding the resumption of in-person sentencing proceedings, I respectfully request the sentence
date be adjourned for at least 90 days. Additionally, I make this request as Mr. Lora Jimenez, and
his family (who will attend the sentencing proceeding), all reside in Miami, Florida. Due to
quarantine requirements imposed upon travelers arriving from Florida, it will be burdensome for
them to travel to and from New York. In light of the foregoing, I respectfully request the sentencing
date be adjourned to a date, after April 22, 2021, which is available on the Court’s calender.

In addition, Mr. Lora Jimenez’s bond limits his travel to the Southern District of Florida
(where he resides). Throughout the pendency of this case, Mr. Lora Jimenez has been fully
compliant with the terms of his pretrial supervision. At times, he has wanted to travel to the Orlando
which is in the adjacent Middle District of Florida. By this letter, I respectfully request his bond be
modified to allow travel to the Middle District of Florida.

I have conferred with the Government and they consent to these requests.
Respectfully submitted,
/s/
Jeffrey G. Pittell

ce: Mollie Bracewell/Kyle Wirshba AUSA (By ECF)
Carlos Alberto Lora Jimenez
